DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0026], line 9: “with from” appears 
Paragraph [0035], line 4: “may by protected” appears instead of “may be protected” 
Paragraph [0037], line 3: “to produce line data.  By producing data line data” appears instead of, perhaps, “to produce line data.  By producing line data”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9, 10, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dell-Imagine et al. (US 4,962,488) in view of Singerle et al. (US 4,123,987). 
As to claim 1, Dell-Imagine teaches an apparatus comprising: 
a capsule configured to launch from an aircraft and float in seawater with one or more sonobuoys (col. 2, lines 56-58; col. 3, lines 55-56), the capsule comprising: 
a receiver configured to receive sonobuoy data from the one or more sonobuoys (col. 2, lines 59-63); 
a transmitter configured to transmit the sonobuoy data to the aircraft (col. 2, lines 59-63; col. 3, lines 14-38; col. 6, lines 12-21); 
a cable configured to power the transmitter via a battery (col. 3, lines 21-38; a battery is implicit to an isolated device configured to DC operation); and 
an aerostat tethered to the capsule via the cable and configured to ascend above the capsule with the transmitter to increase a distance for transmitting the sonobuoy data to the aircraft (FIG. 2; col. 3, lines 21-38; col. 5, lines 10-14, lines 41-44; col. 6, lines 12-28). 
However, Dell-Imagine  does not teach a reaction chamber including a reactant and configured to generate a gas from the seawater mixing with the reactant, and the aerostat configured to inflate with the gas produced by the reaction chamber.  Singerle teaches a chamber to generate gas for lifting a balloon for signaling purposes through the reaction of water and a reactant to produce a lifting gas (col. 2, line 62 to col. 3, line 42), and therefore suggests a reaction chamber including a reactant and configured to generate a gas from the seawater mixing with the reactant, and the aerostat configured to inflate with the gas produced by the reaction chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an apparatus comprising: a capsule configured to launch from an aircraft and float in seawater with one or more sonobuoys, the capsule comprising: a receiver configured to receive sonobuoy data from the one or more sonobuoys; a transmitter configured to transmit the sonobuoy data to the aircraft; a cable configured to power the transmitter via a battery; and an aerostat tethered to the capsule via the cable and configured to ascend above the capsule with the transmitter to increase a distance for transmitting the sonobuoy data to the aircraft as taught by Dell-Imagine, in combination with a reaction chamber including a reactant and configured to generate a gas from the seawater mixing with the reactant, and the aerostat configured to inflate with the gas produced by the reaction chamber as suggested by Singerle, since such combination provides a signal balloon device which produces a gas for inflating a locating balloon. 
As to claim 4, Dell-Imaging further teaches that the capsule comprises dimensions of a sonobuoy launch container (this is inherent, as Dell-Imagine describes the device as a sonobuoy package (col. 3, lines 55-56), hence would be so dimensioned). 
As to claim 5, Dell-Imaging further teaches that the capsule and the one or more sonobuoys are configured to launch from a sonobuoy launcher on the aircraft (this is implicit in Dell-Imagine’s description of the device as a sonobuoy package, and its deployment from an aircraft, col. 2, lines 56-58, col. 3, lines 55-56). 
As to claim 7, Dell-Imagine further teaches that the cable is configured to transport the sonobuoy data from the receiver to the transmitter (the receiver is on the floating device, the transmitter is aloft, and the cable connects the two to enable communication, col. 3, lines 14-56). 
As to claim 9, Dell-Imagine as modified by Singerle teaches the apparatus of claim 1 as discussed above.  However. Dell-Imagine does not teach that the reaction chamber includes an inlet valve to admit the seawater from outside the capsule into the reaction chamber.  Singerle teaches apertures into the reaction container that have a covering to prevent moisture entry when not desired (col. 3, lines 56-58), and therefore suggests that the reaction chamber includes an inlet valve to admit the seawater from outside the capsule into the reaction chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 1 as taught by Dell-Imagine as modified by Singerle, in combination with the reaction chamber including an inlet valve to admit the seawater from outside the capsule into the reaction chamber as suggested by Singerle, since such combination precludes premature reaction. 
As to claim 10, Dell-Imagine teaches a method comprising: 
launching a capsule from an aircraft to float in seawater with one or more sonobuoys (col. 2, lines 56-58; col. 3, lines 55-56); 
inflating an aerostat with a gas to deploy the aerostat from the capsule and to lift a transmitter to a height above the capsule via a cable that tethers the aerostat with the capsule (col. 3, lines 14-38); and 
transmitting sonobuoy data from the one or more sonobuoys at the height above the capsule to the aircraft (FIG. 2; col. 2, lines 59-63; col. 3, lines 21-38; col. 5, lines 10-14, lines 41-44; col. 6, lines 12-28). 
However, Dell-Imagine does not teach admitting the seawater into the capsule to mix with a reactant to generate a gas and inflating the aerostat with the gas generated.  Singerle teaches a chamber to generate gas for lifting a balloon for signaling purposes through the reaction of water and a reactant to produce a lifting gas (col. 2, line 62 to col. 3, line 42), and therefore suggests admitting the seawater into the capsule to mix with a reactant to generate a gas and inflating the aerostat with the gas generated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method comprising: launching a capsule from an aircraft to float in seawater with one or more sonobuoys; inflating an aerostat with a gas to deploy the aerostat from the capsule and to lift a transmitter to a height above the capsule via a cable that tethers the aerostat with the capsule; and transmitting sonobuoy data from the one or more sonobuoys at the height above the capsule to the aircraft as taught by Dell-Imagine, in combination with admitting the seawater into the capsule to mix with a reactant to generate a gas and inflating the aerostat with the gas generated as suggested by Singerle, since such combination provides a signal balloon device which produces a gas for inflating a locating balloon. 
As to claim 13, Dell-Imagine further teaches: 
receiving the sonobuoy data from the one or more sonobuoys at a receiver in the capsule (col. 2, lines 59-63); and 
transporting the sonobuoy data from the receiver to the transmitter on the aerostat via the cable (the receiver is on the floating device, the transmitter is aloft, and the cable connects the two to enable communication, col. 3, lines 14-56). 
As to claim 14, Dell-Imagine further teaches launching the capsule and the one or more sonobuoys from a sonobuoy launcher on the aircraft (this is implicit in Dell-Imagine’s description of the device as a sonobuoy package, and its deployment from an aircraft, col. 2, lines 56-58, col. 3, lines 55-56). 
As to claim 16, Dell-Imagine teaches a system comprising: 
an aircraft (FIGS. 1, 2; col. 2, lines 56-58; col. 6, lines 14-21); and 
a capsule configured to drop from the aircraft with one or more sonobuoys to float in seawater, to inflate an aerostat with the gas to deploy the aerostat from the capsule and to lift a transmitter to a height above the capsule via a cable that tethers the aerostat with the capsule, and to receive sonobuoy data from the one or more sonobuoys (FIG. 2; col. 2, lines 56-63; col. 3, lines 14-38, lines 55-56; col. 5, lines 10-14, lines 41-44; col. 6, lines 12-28), 
wherein the transmitter on the aerostat is configured to transmit the sonobuoy data at the height above the capsule to the aircraft (col. 2, lines 59-63; col. 3, lines 14-38; col. 6, lines 12-21). 
However, Dell-Imagine does not teach that the capsule is configured to admit the seawater to mix with a reactant to generate a gas.  Singerle teaches a chamber to generate gas for lifting a balloon for signaling purposes through the reaction of water and a reactant to produce a lifting gas (col. 2, line 62 to col. 3, line 42), and therefore suggests that the capsule is configured to admit the seawater to mix with a reactant to generate a gas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize that the capsule is configured to admit the seawater to mix with a reactant to generate a gas as taught by Dell-Imagine, in combination with the capsule being configured to admit the seawater to mix with a reactant to generate a gas as suggested by Singerle, since such combination provides a signal balloon device which produces a gas for inflating a locating balloon. 
As to claim 17, Dell-Imagine further teaches that the aircraft includes a sonobuoy launcher to launch the capsule and the one or more sonobuoys from the aircraft (this is implicit in Dell-Imagine’s description of the device as a sonobuoy package, and its deployment from an aircraft, col. 2, lines 56-58, col. 3, lines 55-56). 
As to claim 19, Dell-Imagine further teaches the cable providing direct current power to the transmitter aloft with the aerostat (col. 3, lines 34-38), and therefore suggests that the capsule includes a battery configured to power the transmitter via the cable. 
As to claim 20, Dell-Imagine further teaches that the gas includes hydrogen (col. 5, lines 10-12).  Moreover, Singerle also teaches hydrogen generated to serve as a lifting gas (col. 3, lines 7-9). 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dell-Imagine in view of Singerle, and further in view of Farmer et al. (US 3,543,228). 
As to claim 2, Dell-Imagine as modified by Singerle teaches the apparatus of claim 1 as discussed above.  However. Dell-Imagine does not teach that the capsule further includes a sea anchor comprising a ring and conical bag and configured to deploy beneath the capsule to drag in the seawater for maintaining a position of the capsule with respect to the one or more sonobuoys.  Farmer teaches, effectively, a sea anchor comprising a cloth bag with frusto-conical sections and having a resilient hoop  (Abstract; col. 2, lines 23-24, “prior art sea anchors”, intended to distinguish over Farmer’s disclosure; col. 5, lines 5-10), and therefore suggests that the capsule further includes a sea anchor comprising a ring and conical bag and configured to deploy beneath the capsule to drag in the seawater for maintaining a position of the capsule with respect to the one or more sonobuoys.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 1 as taught by Dell-Imagine as modified by Singerle, in combination with the capsule further including a sea anchor comprising a ring and conical bag and configured to deploy beneath the capsule to drag in the seawater for maintaining a position of the capsule with respect to the one or more sonobuoys as suggested by Farmer, since such combination merely utilizes a well known solution to a problem commonly faced in this technical field. 
As to claim 11, Dell-Imagine as modified by Singerle teaches the method of claim 10 as discussed above.  However, Dell-Imagine does not teach deploying a sea anchor beneath the capsule to drag in the seawater and maintain a position of the capsule with respect to the one or more sonobuoys.  Farmer teaches, effectively, a sea anchor comprising a cloth bag with frusto-conical sections and having a resilient hoop (Abstract; col. 2, lines 23-24, “prior art sea anchors”, intended to distinguish over Farmer’s disclosure; col. 5, lines 5-10), and therefore suggests deploying a sea anchor beneath the capsule to drag in the seawater and maintain a position of the capsule with respect to the one or more sonobuoys.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 10 as taught by Dell-Imagine as modified by Singerle, in combination with deploying a sea anchor beneath the capsule to drag in the seawater and maintain a position of the capsule with respect to the one or more sonobuoys as suggested by Farmer, since such combination merely utilizes a well known solution to a problem commonly faced in this technical field. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dell-Imagine in view of Singerle and Farmer, and further in view of Szegedi et al. (US 7,184,363). 
As to claim 3, Dell-Imagine as modified by Singerle and Farmer teaches the apparatus of claim 2 as discussed above.  However, Dell-Imagine does not teach that the capsule further includes a wave power system configured to capture wave motion energy from relative motion of the capsule with respect to the sea anchor, and to charge the battery with the wave motion energy.  Szegedi teaches wave generated power production for a sonobuoy configuration having a sea anchor (col. 2, lines 16-20; col. 6, line 59 to col. 7, line 31), and therefore suggests that the capsule further includes a wave power system configured to capture wave motion energy from relative motion of the capsule with respect to the sea anchor, and to charge the battery with the wave motion energy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 2 as taught by Dell-Imagine as modified by Singerle and Farmer, in combination with the capsule further including a wave power system configured to capture wave motion energy from relative motion of the capsule with respect to the sea anchor, and to charge the battery with the wave motion energy as suggested by Szegedi, since such combination enables extending the lifetime of the sonobuoy. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dell-Imagine in view of Singerle, and further in view of Davoodi et al. (US 9,638,829). 
As to claim 6, Dell-Imagine as modified by Singerle teaches the apparatus of claim 1 as discussed above.  However, Dell-Imagine does not teach a processor coupled with the receiver and configured to perform data reduction on the sonobuoy data prior to transmitting with the transmitter.  Davoodi teaches floating sensor units that include processors, sensors, and communication capabilities for ocean deployment (FIG. 14; col. 3, lines 31-35; col. 29, lines 21-51; col. 31, lines 12-33), and therefore suggests a processor coupled with the receiver and configured to perform data reduction on the sonobuoy data prior to transmitting with the transmitter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 1 as taught by Dell-Imagine as modified by Singerle, in combination with a processor coupled with the receiver and configured to perform data reduction on the sonobuoy data prior to transmitting with the transmitter as suggested by Davoodi, since such combination enables configuration as an autonomous and controllable systems of sensors. 
As to claim 8, Dell-Imagine as modified by Singerle teaches the apparatus of claim 1 as discussed above.  However, Dell-Imagine does not teach a wind power system configured to capture wind energy from wind passing by the capsule, and to charge the battery with the wind energy.  Davoodi teaches a mobile marine device that can harvest energy from winds and can charge a battery (col. 4, lines 23-27; col. 13, lines 7-14; col. 13, line 66 to col. 14, line 2), and therefore suggests a wind power system configured to capture wind energy from wind passing by the capsule, and to charge the battery with the wind energy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 1 as taught by Dell-Imagine as modified by Singerle, in combination with a wind power system configured to capture wind energy from wind passing by the capsule, and to charge the battery with the wind energy as suggested by Davoodi, since such combination enables configuration as an autonomous and controllable systems of sensors. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dell-Imagine in view of Singerle, and further in view of Szegedi. 
As to claim 12, Dell-Imagine as modified by Singerle teaches the method of claim 10 as discussed above.  Dell-Imagine further teaches powering the transmitter with the battery via the cable that tethers the aerostat with the capsule (col. 3, lines 21-38; a battery is implicit to an isolated device configured to DC operation).  However, Dell-Imagine does not teach capturing wave motion energy from relative motion of the capsule with respect to a sea anchor; and charging a battery in the capsule with the wave motion energy.  Szegedi teaches wave generated power production for a sonobuoy configuration having a sea anchor (col. 2, lines 16-20; col. 6, line 59 to col. 7, line 31), and therefore suggests capturing wave motion energy from relative motion of the capsule with respect to a sea anchor; and charging a battery in the capsule with the wave motion energy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 10 as taught by Dell-Imagine as modified by Singerle, including powering the transmitter with the battery via the cable that tethers the aerostat with the capsule, in combination with capturing wave motion energy from relative motion of the capsule with respect to a sea anchor; and charging a battery in the capsule with the wave motion energy as suggested by Szegedi, since such combination enables extending the lifetime of the sonobuoy. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dell-Imagine in view of Singerle, and further in view of Bryant (US 4,185,582). 
As to claim 15, Dell-Imagine as modified by Singerle teaches the method of claim 10 as discussed above.  However, Dell-Imagine does not teach unspooling the cable from a spool in the capsule as the aerostat ascends.  Bryant teaches a signal balloon having a tether stored on a spool until deployed (col. 2, lines 28-32), and therefore suggests unspooling the cable from a spool in the capsule as the aerostat ascends.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 10 as taught by Dell-Imagine as modified by Singerle, in combination with unspooling the cable from a spool in the capsule as the aerostat ascends as suggested by Bryant, since such combination enables deployment of the tether with reduced chance of entanglement. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dell-Imagine in view of Singerle, and further in view of Woodland (US 6,056,237). 
As to claim 18, Dell-Imagine as modified by Singerle teaches the system of claim 16 as discussed above.  However, Dell-Imagine does not teach that the capsule comprises a type A sonobuoy launch container.  Woodland teaches a launch cannister of type A that is sonotube compatible (Abstract), and therefore suggests that the capsule comprises a type A sonobuoy launch container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 16 as taught by Dell-Imagine as modified by Singerle, in combination with the capsule comprising a type A sonobuoy launch container as suggested by Woodland, since such combination enables conformity with conventional technical standards for such devices. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645